CLEMENS, Senior Judge.
Movant — defendant was sentenced to life imprisonment on pleas of guilty to two murder charges. His subsequent Rule 27.26 motion to vacate was denied without an evidentiary hearing and he has appealed. We affirm.
By defendant’s first two points he contends his guilty pleas were involuntary because he was under the influence of drugs, that the court failed to inform him of the elements of the charged offenses and that his retained counsel, Dwayne Hack-worth, failed to file unspecified pre-trial motions and pressured him into pleading guilty. The guilty plea transcript refutes these allegations. The trial court so found, and appointed defense counsel Ronald E. Pedigo does not contend otherwise.
By defendant’s third point he contends he was denied effective assistance of counsel in that his counsel was the juvenile officer of an adjoining circuit and therefore had a conflict of interest. At his guilty plea hearing defendant admitted thorough, prolonged consultation and satisfaction with his counsel. We are cited to neither statutory nor case law that there is an ipso facto conflict of interest in a juvenile officer representing a defendant in a case wholly unrelated to his official duties, and we decline to so rule.
In support of his last contention defendant cites federal cases holding in substance that an attorney must render “untrammeled and unimpaired assistance” and avoid duplicity. We do not disagree but find the record does not show any conflict of interest by defendant’s trial court counsel.
Judgment affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.